11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of A.R., J.S., A.F.,         * From the County Court
A.A., and A.A., children,                      at Law No. 2 of Ector County,
                                               Trial Court No. CC2-3428-PC.

Vs. No. 11-16-00088-CV                       * September 22, 2016

The State of Texas,                          * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.      Also, in
accordance with this court’s opinion, the appeal filed by the mother is
dismissed.